DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 04/19/2022.
•	Claims 1, 3-5, 7-10, 12-14, and 16-19  have been amended and are hereby entered.
•	Claims 2, 6, 11, 15, and 20 have been canceled.
•	Claims 1, 3-5, 7-10, 12-14, and 16-19 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed April 19, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections for claims 3 and 12 due to Applicant’s amendments.
New claim objections have been entered.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 18, as was previously argued on page 17, that the claims are not directed to a fundamental economic principle or practice, the Examiner respectfully disagrees.  The Applicant further argues that the claims relate to a Sanction Information Distribution module.  The argument is not persuasive.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions.  The Specification at [0007] discloses “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  The Specification and claims focus on an improvement to the process of providing sanctioned entity data to financial institutions, which is a fundamental economic practice which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Applicant further argues, on pages 18-20, that the claims do not relate to the examples of a fundamental economic principle or practice as found in the MPEP.  The argument is not persuasive. The cases listed in the MPEP are meant to be examples, and are not meant to be an exhaustive list; nor are the cases meant to limit what is considered a fundamental economic practice. Furthermore, the Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 776 F.3d at 1347. While the instant application may or may not be analogous to the decisions listed by the Applicant, the claims of the instant application recite mitigating risk. The claims, therefore, recite a fundamental economic practice.
Regarding Applicant’s arguments on page 20, that the claims improve the operation of a computer network and the technology used by computers of financial institutions, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of efficiently and accurately distributing consistent and up-to-date information relating to sanctions to financial institutions (see at least [0003]-[0007] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., providing sanctioned entity data to financial institutions, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s argument on pages 20-21, as was previously argued on page 17, that the claims are integrated into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a processor of a Sanction Information Distribution module; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface wherein when displayed on a display of the computers, the user interface displays a list section including a search field prompting manual inputting; a list section accepts manual inputting of new data; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0003], disclosing “One problem encountered by an organization, e.g., a financial institution, is an inability to efficiently and accurately make decisions relating to sanctioned entities,” and at least at [0007], disclosing “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  Therefore the claims do not integrate a practical application.
Applicant further argues, on pages 21-22, (and argued again on page 23), that the claims improves functioning of networked computers by preventing discrepancies, inaccuracies, and inefficiencies, and that the use of peer-to-peer architecture permits files to be shared quickly and reliably over large distances at a reduced cost.  The argument is not persuasive.  It is noted that “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
Regarding Applicant’s arguments on pages 22-23, that the claim implements its operations with “a particular machine,” the Examiner respectfully disagrees.  Applicant further argues that the peer-to-peer network is integral to the claim.  The argument is not convincing.  The peer-to-peer network is described in the Specification at a high level of generality. See Spec. [0084]-[0089]. The Examiner fails to see how the generic recitations of a basic computer implementation/components so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. The Examiner finds no indication in the Specification, nor does Applicant direct to any indication, that the operations recited in independent claim 1 invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“After Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
Regarding Applicant’s arguments on pages 23-24, that the claimed features are applied in a meaningful way to a particular technological environment, the Examiner respectfully disagrees.  The Applicant further argues that the technological environment including the decentralized distributed ledger stored by computers in a peer-to-peer network is meaningful to the claimed method.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem, but rather, the claims are directed to solving the problem of efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.  Furthermore, the benefits of using a distributed ledger are well-understood, routine, and conventional, as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin… Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass all methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term “blockchain technologies” to indicate the general class of distributed ledgers based on community consensus… Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.  Aste, et al. Blockchain Technologies: The Foreseeable Impact on Society and Industry, Published in: Computer (Volume: 50, Issue: 9, Page(s): 18-28), September 22, 2017.
 Regarding Applicant’s argument on pages 24-25 as was previously argued on page 17, that the claims include additional elements that are significantly more than the judicial exception, the Examiner respectfully disagrees.  The Applicant further argues that the claims recite a non-conventional combination of features.  The argument is not persuasive.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the additional elements of a processor of a Sanction Information Distribution module; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface wherein when displayed on a display of the computers, the user interface displays a list section including a search field prompting manual inputting; a list section accepts manual inputting of new data; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data.  These are merely generic computer components performing customary and generic steps (i.e., as a generic computer network performing generic functions of receiving and distributing a sanctioned entity list, receiving input via a user interface displaying sanctioned entity data; distributing new sanctioned entities and new attribute data). The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s arguments on page 26, that the combination of features was not previously known in the art and is unconventional, the argument is not persuasive.  It is noted that the inventiveness inquiry of § 101 should not be confused with the separate novelty inquiry of § 102 or obviousness inquiry of § 103. A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 79.  “Even assuming that is true, it does not avoid the problem of abstractness.” Affinity Labs, 838 F.3d at 1263; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (“That some of [these] steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims ”). Indeed, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (explaining that the search for an inventive concept under § 101 is distinct from demonstrating novelty under § 102).  
Regarding Applicant’s arguments on pages 27-28, that the MPEP requires Examiners to support a conclusion that the claimed features are conventional, routine, and well understood with evidence, the argument is not persuasive.  As an initial matter, the additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). This consideration is different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Furthermore, as was discussed above with respect to the decentralized distributed ledger stored by computers in a peer-to-peer network, the benefits of using a distributed ledger are well-understood, routine, and conventional, as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry (cited above).
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Applicant’s arguments on pages 29-32 with respect to the § 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Regarding claims 9 and 18:  The scope of the claims is unclear. The claims recite “the governmental source includes at least one of a United States Office of Foreign Asset Control (OFAC) and a State Secretariat for Economic Affairs (SECO).”  The scope of what a government agency can have jurisdiction over can and does change over time.  Therefore, the scope of the claims is unclear. Furthermore, the boundaries of the claim are defined with respect to an agency and regulations that can change over time in many different ways making it difficult to know when the claim is being infringed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations of “wherein the list section accepts manual inputting of new sanctioned entities to be added to the sanction list” at lines 29-30.  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0123]-[0125] describes modifying an entity already existing on the list, the Specification is devoid of adding a new entity to the list.  Therefore, it is new matter.  
Claims 10 and 19 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Claims 3-5, 7-9, 12-14, and 16-18 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the different financial institutions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 19 have similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Claims 3-5, 7-9, 12-14, and 16-18 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to a method (claim 1) and an apparatus (claims 10 and 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a method and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a method for of a Sanction Information Distribution module to create a global platform through which computers of financial institutions share and update a sanction list of sanctioned entities and to prevent discrepancies in different sanction lists by creating a sanction list from data of a governmental source, distributing the sanction list to the financial institutions, updating the sanction list by the different financial institutions updating the sanction list, and distributing the updated sanction list to the different financial institutions, the method comprising: receiving a sanction list of sanctioned entities, from the governmental source; transmitting and adding the received sanction list; transmitting and distributing, the received sanction list to the financial institutions; a search field prompting inputting of at least a portion of an attribute that a sanctioned entity on the sanction list may possess, and a first table that includes search results for the information received in the search field including names of sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute, inputting of new sanctioned entities to be added to the sanction list, a details section displaying attributes of the sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute, wherein the details section accepts manual inputting of new attributes of the sanctioned entities on the sanction list; receiving the new sanctioned entities input in the list section of the user interface and the new attributes of the sanctioned entities on the sanction list input in the details section; transmitting and adding the received new sanctioned entities and the new attributes of the sanctioned entities on the sanction list to the sanction list for updating the sanction list; and transmitting and distributing the received new sanctioned entities and the new attributes of the sanctioned entities on the sanction list to which the financial institutions have access for updating the sanction list.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of mitigating risk.  The mere nominal recitation of a processor; a memory; and a communication interface coupled to each of the processor and the memory and on-transitory computer readable storage medium do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of a processor of a Sanction Information Distribution module; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface wherein when displayed on a display of the computers, the user interface displays a list section including a search field prompting manual inputting; a list section accepts manual inputting of new data; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data.  The additional elements are recited at a high-level or generality (i.e., as a generic computer network performing generic functions of receiving and distributing a sanctioned entity list, receiving input via a user interface displaying sanctioned entity data; distributing new sanctioned entities and new attribute data) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 7, and 16 simply further describes the technological environment.  Dependent claims 3-5, 8-9, 12-14, and 17-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 9-10, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/45087 (“Archer”) in view of US 20180374062 A1 (“Hunter”), and in further view of US 20080249913 A1 (“Chan”).
Regarding claim 1, Archer discloses a method for a processor of a Sanction Information Distribution module to create a global platform through which computers of financial institutions share and update a sanction list of sanctioned entities and to prevent discrepancies in different sanction lists stored by computers of the different financial institutions in a peer-to-peer network, by creating a sanction list from data of a governmental source, distributing the sanction list to computers of the financial institutions, updating the sanction list by providing a user interface to computers of the different financial institutions accepting input updating the sanction list, and distributing the updated sanction list to computers of the different financial institutions, the method comprising (North America Global Interdict server connected to Foreign Global Interdict servers via global network for distributing sanctioned entity data.  See at least page 10, line 21 to page 11, line 2.  Using the system to identify entities on an updated sanction list or lists.  See at least page 6, lines 3-22.  See at least FIG. 2.  Sanctioned entities data may be from sources such as OFAC.  See at least page 8, lines 18-23.  User interface to invoke platform.  See at least page 8, lines 2-8.  See also page 7, lines 4-8.): 
receiving, by the processor of the Sanction Information Distribution module a sanction list of sanctioned entities, from the governmental source (Database including a list of sanctioned entities from source such as OFAC.  See at least page 8, lines 18-23.); 
transmitting and adding, with the Sanction Information Distribution module, the received sanction list (North America Global Interdict server connected to Foreign Global Interdict servers via global network for distributing sanctioned entity data.  See at least page 10, line 21 to page 11, line 2.  Sanctioned entities data of the database may arise from sources such as OFAC.  See at least page 8, lines 18-23.  Sanctioned entities data accessed by a user via a user interface.  See at least pages 8-9.  See also page 5, lines 3-23.); 
transmitting and distributing, with the Sanction Information Distribution module, the received sanction list to which the computers of the financial institutions have access (Sanctioned entities data of the database may arise from sources such as OFAC.  See at least page 8, lines 18-23.  Each global interdict server includes a database which includes sanctioned entities.  See at least page 8, lines 9-17.); 
transmitting a user interface from the Sanction Information Distribution module to the computers of the financial institutions (A user uses computer equipped with a graphical user interface to invoke global interdict servers in the network.  See at least page 8, lines 1-5.  Financial institutions screening accounts for the identities of sanctioned entities.  See at least page 2, lines 5-16.  From the teaching of the background section of Archer it would be obvious to one having ordinary skill in the art to modify the computer of Archer to be a financial institution computer in order to prevent financial institutions from breaching OFAC (see Archer at least at page 2, lines 5-16).), 
wherein when displayed on a display of the computers of the financial institutions, the user interface displays a list section including a search field prompting manual inputting of at least a portion of an attribute that a sanctioned entity on the sanction list may possess, and a first table that includes search results for the information received in the search field including names of sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute, (A user uses computer equipped with a graphical user interface to invoke global interdict servers in the network.  See at least page 8, lines 1-5.  User uses the application to request and initiate a search of a defined text phrase against sanction lists or a set of sanction lists by phrasal matching of text.  See at least page 6, lines 3-20 and page 9, lines 1-9.  On receiving a request from the user, the interdict server scans an input text pattern to be matched against the database.  See at least page 9, lines 10-18.  Search results identify an entity on a sanction list.  See at least page 6, lines 1-6.  See also FIG. 3, 14A returning data “”Joint Venture X; John Q. Public” with an input of “JO.”  The Examiner interprets “JO” as at least a portion of the inputted attribute.), 
wherein the list section accepts inputting of new sanctioned entities to be added to the sanction list (Sanction lists may be updated as sanctioned entities are added or withdrawn.  See at least page 5, lines 16-23 and page 6, lines 12-14.  Output to the user the results of the search including hits, number of hits, and hit details, and other information available in the database.  See at least page 10, lines 8-20 and FIG. 1, Output 6C.  The Examiner interprets the sanction list being updated as new entities are added and the user computer outputting sanction entity data based on the updated information as “the list section accepts inputting of new sanctioned entities to be added to the sanction list.”), 
a details section displaying attributes of the sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute (Output to the user the results of the search including hits, number of hits, and hit details, and other information available in the database.  See at least page 10, lines 8-20 and FIG. 1, Output 6C.  Database includes names, countries, individuals, companies or vessels.  See at least page 8, lines 9-17.), 
inputting of new attributes of the sanctioned entities on the sanction list (A user may be a privileged user accessing the database via the computer for database maintenance, such as addition, modification, or deletion of matchable text items, which would automatically effect identical changes to shared databases.  See at least page 11, lines 10-14.  See also page 10, lines 8-20.); 
receiving, with the Sanction Information Distribution module, the new sanctioned entities input in the list section of the user interface and the new attributes of the sanctioned entities on the sanction list input in the details section of the user interface (A user may be a privileged user accessing the database via the computer for database maintenance, such as addition, modification, or deletion of matchable text items, which would automatically effect identical changes to shared databases.  See at least page 11, lines 10-14.  See also page 10, lines 8-20.  Sanction lists may be updated as sanctioned entities are added or withdrawn.  See at least page 5, lines 16-23 and page 6, lines 12-14.  Output to the user the results of the search including hits, number of hits, and hit details, and other information available in the database.  See at least page 10, lines 8-20 and FIG. 1, Output 6C.); 
transmitting and adding, with the Sanction Information Distribution module, the received new sanctioned entities and the new attributes of the sanctioned entities on the sanction list to the sanction list for updating the sanction list (Sanction lists may be updated as sanctioned entities are added or withdrawn.  See at least page 5, lines 16-23 and page 6, lines 12-14.  A user may add or modify matchable text items, which would automatically effect identical changes to shared databases.  Modifications are updated in all databases.  See at least page 11, lines 10-14.); and 
transmitting and distributing, with the Sanction Information Distribution module, the received new sanctioned entities and the new attributes of the sanctioned entities on the sanction list to which the computers of the financial institutions have access for updating the sanction list (A user modify add or modify text items, which would automatically effect identical changes to shared databases.  Modifications are updated in all databases.  See at least page 11, lines 10-14.  North America Global Interdict server connected to Foreign Global Interdict servers via global network for distributing sanctioned entity data.  See at least page 10, line 21 to page 11, line 2.).

While Archer discloses distributing the sanction list and distributing the updated sanction list, Archer does not expressly disclose distributing the data is to a decentralized distributed ledger in the peer-to-peer network.  Furthermore, while Archer discloses transmitting and adding the sanction list, Archer does not expressly disclose transmitting and adding to the decentralized distributed ledger.  Furthermore, while Archer discloses transmitting and distributing the sanction list, Archer does not expressly disclose transmitting and distributing to a plurality of nodes in a peer-to-peer network.  Furthermore, while Archer discloses new sanctioned entities to be added to the list Archer does not expressly disclose new sanctioned entities are added via manual inputting.  Furthermore, while Archer discloses inputting of new attributes of the sanctioned entities on the sanction list, Archer does not expressly disclose wherein the details section accepts manual inputting of new attributes.  Furthermore, while Archer discloses the sanction list stored, Archer does not expressly disclose data stored on the decentralized distributed ledger.  Furthermore, while Archer discloses distributing data, Archer does not expressly disclose distributing to a plurality of nodes in the peer-to-peer network.

However, Hunter discloses distributing the data is to a decentralized distributed ledger in the peer-to-peer network (Network enables a peer to peer exchange of information, thereby expediting the time to process queries and settlement payments. In addition, Network facilitates the exchange of information between a participant processing a payment or potential payment and another network participant that is servicing an account under query.  The network provides peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions.  Information may be encrypted and shared privately among two or more participants within a network of nodes.  See at least [0030]-[0032].  See also [0037].  An interbank information network that provides a secure and decentralized network.  See at least [0024].); 
transmitting and adding to the decentralized distributed ledger; transmitting and distributing to a plurality of nodes in a peer-to-peer network (With the blockchain platform, each bank node may share information privately, without an intermediary or data management provider. Accordingly, each bank node may connect directly and therefore receive and/or access data from another bank node to perform validation, fraud, sanction, tracking, etc. The blockchain platform enables a bank node to send encrypted information directly to a particular bank node.  See at least [0039] and FIG. 3.  See also [0036], disclosing publishing information to a blockchain.); 
data stored on the decentralized distributed ledger; distributing to a plurality of nodes in the peer-to-peer network (With the blockchain platform, each bank node may share information privately, without an intermediary or data management provider. Accordingly, each bank node may connect directly and therefore receive and/or access data from another bank node to perform validation, fraud, sanction, tracking, etc. The blockchain platform enables a bank node to send encrypted information directly to a particular bank node.  See at least [0039] and FIG. 3.  See also [0036], disclosing publishing information to a blockchain.  Network enables a peer to peer exchange of information, thereby expediting the time to process queries and settlement payments. In addition, Network facilitates the exchange of information between a participant processing a payment or potential payment and another network participant that is servicing an account under query.  Information may be encrypted and shared privately among two or more participants within a network of nodes.  See at least [0030]-[0032].).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transmission, adding, distributing, and storage of data of Archer to be transmitted, added, and distributed via a decentralized distributed ledger, as taught by Hunter, and to be stored on a decentralized distributed ledger, as taught by Hunter, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions (see Hunter at least at [0031]).

While Archer discloses new sanctioned entities to be added to the list Archer does not expressly disclose new sanctioned entities are added via manual inputting.  Furthermore, while Archer discloses inputting of new attributes of the sanctioned entities on the sanction list, Archer does not expressly disclose wherein the details section accepts manual inputting of new attributes.  

However, Chan discloses new sanctioned entities are added via manual inputting (A user may use the user interface to add a suspect customer including customers who have apparently come up on anti-money laundering or antiterrorism watch lists.  See at least [0088]-[0092].  See also [0134]-[0138]);
wherein the details section accepts manual inputting of new attributes (The screen display may present a report that individually lists customers who have apparently come up on anti-money laundering or antiterrorism watch lists, or the like. The screen display may also include a drop down menu (not shown) for each listed customer, to allow the user to select a status for the customer such as “Blocked” (i.e., prevented from initiating and/or receiving remittances) or “Active” (i.e., not “Blocked”).  See at least [0089] and FIG. 25, list of entities including drop down menu for each entity to modify attribute of “blocked” or “not blocked.”).
From the teaching of Chan, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adding of sanctioned entities of Archer by adding via manual input, as taught by Chan, and to modify the detail section of Archer to include the drop down box of Chan that accepts manual inputting of new attribute, as taught by Chan, in order to make it convenient for participating financial institutions to perform administrative tasks involved in implementing policy decisions (see Chan at least at [0008]).

Regarding claim 4, the combination of Archer, Hunter, and Chan disclose the limitations of claim 1, as discussed above, and Archer further discloses at least one sanctioned entity on the sanction list received from the governmental source is an individual person and the sanction list received from the governmental source includes at least one of the following items about the at least one sanctioned entity: a name; an alias, at least one citizenship; a country of birth; a city of birth; an address; and a date of birth of individual person (Sanctioned entity may be an individual and OFAC includes data about the individual such as name.  Output to the user the results of the search including hits, number of hits, and hit details, and other information available in the database.  See at least page 10, lines 8-20 and FIG. 1, Output 6C.  Sanctioned entities data may be from sources such as OFAC.  See at least page 8, lines 18-23.  Database includes names, countries, individuals, companies or vessels.  See at least page 8, lines 9-17.  See also FIG. 3, output of “John Q. Public.”).

Regarding claim 5, the combination of Archer, Hunter, and Chan disclose the limitations of claim 1, as discussed above, and Archer further discloses at least one sanctioned entity on the sanction list received from the governmental source is an organization and the sanction list received from the governmental source includes at least a name of the organization (Sanctioned entity may be an entity and OFAC includes data about the entity such as name.  Output to the user the results of the search including hits, number of hits, and hit details, and other information available in the database.  See at least page 10, lines 8-20 and FIG. 1, Output 6C.  Sanctioned entities data may be from sources such as OFAC.  See at least page 8, lines 18-23.  Database includes names, countries, individuals, companies or vessels.  See at least page 8, lines 9-17.  See also FIG. 3, one output of “Joint Venture X.”).

Regarding claim 7, the combination of Archer, Hunter, and Chan disclose the limitations of claim 1, as discussed above, and Archer further discloses transmitting and adding, with the Sanction Information Distribution Module, the received sanction list; add the received sanction list (North America Global Interdict server connected to Foreign Global Interdict servers via global network for distributing sanctioned entity data.  See at least page 10, line 21 to page 11, line 2.  Sanctioned entities data of the database may arise from sources such as OFAC.  See at least page 8, lines 18-23.  Sanctioned entities data accessed by a user via a user interface.  See at least pages 8-9.  See also page 5, lines 3-23.  Each global interdict server includes a database which includes sanctioned entities.  See at least page 8, lines 9-17.).

While Archer discloses transmitting and adding, Archer does not expressly disclose transmitting and adding to the decentralized distributed ledger comprises using blockchain technology to add the received sanction list to the decentralized distributed ledger.

However, Hunter discloses transmitting and adding to the decentralized distributed ledger comprises using blockchain technology to add data to the decentralized distributed ledger (With the blockchain platform, each bank node may share information privately, without an intermediary or data management provider. Accordingly, each bank node may connect directly and therefore receive and/or access data from another bank node to perform validation, fraud, sanction, tracking, etc. The blockchain platform enables a bank node to send encrypted information directly to a particular bank node.  See at least [0039] and FIG. 3.  See also [0036], disclosing publishing information to a blockchain.).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transmission and adding of Archer to be transmitted and added via the decentralized distributed ledger using blockchain technology, as taught by Hunter, to add the data, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions (see Hunter at least at [0031]).

Regarding claim 9, the combination of Archer, Hunter, and Chan disclose the limitations of claim 1, as discussed above, and Archer further discloses the governmental source includes at least one of a United States Office of Foreign Asset Control (OFAC) and a State Secretariat for Economic Affairs (SECO) (Database including a list of sanctioned entities from source such as OFAC.  See at least page 8, lines 18-23.).

Claim 10 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale. And, while Archer discloses a server network (see Rosen at least at page 8), Archer does not expressly disclose a module comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to perform claimed functions.  

However, Hunter discloses a module comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to perform claimed functions (see at least [0056]-[0061].).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the server network of Archer to include the processor and memory taught by Hunter, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions (see Hunter at least at [0031]).

Claim 13 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  Archer does not expressly disclose a non-transitory computer readable storage medium storing instructions, the storage medium comprising executable code which, when executed by a processor causes the processor to perform claimed functions.

However, Hunter discloses a non-transitory computer readable storage medium storing instructions, the storage medium comprising executable code which, when executed by a processor causes the processor to perform claimed functions (see at least [0056]-[0061].).
From the teaching of Hunter, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the server network of Archer to include the storage medium taught by Hunter, in order to improve efficiency of banking systems and operations, and in order to enable the trust of counter-parties or systems without in-house due-diligence demands, and in order to provide peer-to-peer movement, streamlined messaging, liquidity management, active risk/compliance management and shared utilize functions (see Hunter at least at [0031]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Archer in view of Hunter, in view of Chan, and in view of US 20150348017 A1 (“Allmen”).
Regarding claim 8, the combination of Archer, Hunter, and Chan disclose the limitations of claim 1, as discussed above.  Archer does not expressly disclose the sanction list includes a black list of crypto wallets.

However Allmen discloses the sanction list includes a black list of crypto wallets (Storing a list of blacklisted crypto currency wallets.  See at least [0037]).
From the teaching of Allmen, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the sanction list of Archer to include the black list of crypto wallets taught by Allmen, in order to reduce risk and to improve accessibility, safety, reliability, and ease of transactions (see Allmen at least a t[0002]-0003]).

Claim 17 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Computerworld, “What’s a Peer-to-Peer (P2P) Network” by James Cope, dated April 8, 2002 https://www.computerworld.com/article/2588287/networking-peer-to-peer-network.html (hereinafter “Cope”) discloses a peer-to-peer (P2P) network is created when two or more PCs are connected and share resources without going through a separate server computer.
US 20180189789 A1 (“Caldera”) discloses a computerized sanction screening system may include an automated system for collection of sanction information, and a routine for analyzing additional available data related to sanction information entities.
US 20200097975 A1 (“Kimberg”) discloses a method includes receiving a request to transfer funds from a payor account associated with an originating institution to a payee account associated with a receiving institution. The request includes money transfer data indicative of a payor's identifying information. The method also includes determining a sanction score based at least in part on the money transfer data, the sanction score indicative of the likelihood that the payor is on at least one sanctioned entity list.
US 20130211983 A1 (“Lee”) discloses providing standardized risk assessments to a global financial institution customer population. Specifically, risk assessment provides for risk ranking the customer population throughout the lifecycle of the customer's relationship with the financial institution. In specific embodiments, the risk ranking efficiently includes three concise risk rank tiers; standard risk, medium risk and high risk. Such tier or level-based risk ranking does not rely on risk scoring each of the customers and, therefore, provides an accurate, efficient and simplified means of risk assessment that can be implemented across an entire customer population. In addition, since the risk ranking does not directly rely on customer transaction data, the risk ranking herein described is more accurate and efficient in identifying those customers that truly present a money laundering risk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694